Citation Nr: 1116499	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from November 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at a video-conference hearing in February 2011; a transcript of the hearing has been associated with the Veteran's claims file.  In connection with his hearing, the Veteran submitted additional evidence consisting of VA treatment records with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  In a final decision issued in April 2001, the RO denied service connection for PTSD.

2.  Evidence added to the record since the final April 2001 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  In a final decision issued in June 1995, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for rib removal.

4.  Evidence added to the record since the final June 1995 RO denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma.


CONCLUSIONS OF LAW

1.  The April 2001 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2010)]. 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The June 1995 rating decision that determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for rib removal is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2010)].

4.  New and material evidence has not been received in order to reopen the claim of entitlement to service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma, a March 2006 letter, sent prior to the initial August 2006 rating decision, advised him that service connection had previously been denied for removal of ribs on the basis that such was not found either in service or post-service records, the definition of new and material evidence, and the information and evidence necessary to substantiate his underlying service connection claim.   

Additionally, the August 2006 rating decision, December 2007 statement of the case, and March 2009 supplemental statement of the case specifically advised the Veteran that his claim had previously been denied as the evidence showed that an osteochondroma of the left rib cage existed prior to service, and the surgery he had in service was remedial in nature with no aggravation of the condition in service.  While the Board may not rely on such post-decisional documents to demonstrate adequate VCAA notice, the Board finds that, if any defect existed in the content of the March 2006 VCAA letter with respect to informing the Veteran of the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits, such error did not affect the essential fairness of the adjudication in that the essential purpose of the notice was not frustrated as a reasonable person could be expected to understand from such documents provided to the Veteran what was needed to substantiate his claim.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Therefore, the Board finds that the Veteran has been afforded proper notice in accordance with Kent, supra, and that any notice defect did not affect the essential fairness of the adjudication of his claim.

The March 2006 letter also informed the Veteran as to his and VA's respective responsibilities in obtaining evidence as well as how disability ratings and effective dates are awarded in accordance with Dingess/Hartman, supra.  Therefore, the Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his application to reopen.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  With respect to the duty to assist, the Board notes that the Veteran's complete service treatment records (STRs), VA medical records, and private medical records have been associated with the claims file.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the AOJ attempted to obtain Social Security Administration (SSA) records in January 2003 and April 2003; however, no records were obtained.  The Board finds that a remand is not necessary to obtain any records from SSA as the Veteran indicated at his February 2011 Board hearing that he was not in receipt of SSA disability benefits.    

The duty to assist also includes obtaining a medical examination or opinion when necessary to decide the claim.  The Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R.  
§ 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical  examination or opinion.  As the Veteran's claim for entitlement to service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

PTSD

Historically, the Veteran's original claim of entitlement to service connection for PTSD was denied in a June 1995 rating decision and his application to reopen such claim was denied in a November 1999 rating decision.  

Most recently, the Veteran's claim for service connection for PTSD was denied in a rating decision issued in April 2001.  In such decision, the RO noted that service connection for PTSD had been previously denied because a diagnosis of PTSD was not found on VA examination and a verifiable stressor was not reported.  In the April 2001 rating decision, the RO observed that PTSD had been diagnosed on a September 2000 VA examination.  The RO noted that service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and claimed in-service stressor.  The RO further stated that a diagnosis of PTSD must meet all diagnostic criteria as stated in the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.  Based on the evidence of record, the RO determined that the evidence did not show a confirmed diagnosis of PTSD that would permit a finding of service connection.  

In April 2001, the Veteran was advised of the decision and his appellate rights.  In January 2002, he submitted a notice of disagreement and, in April 2003, a statement of the case was issued.  However, the Veteran did not file a timely substantive appeal and, therefore, the April 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000) [(2010)].

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran originally claimed service connection for PTSD, and the RO denied service connection for PTSD.  The Veteran's current claims for service connection for PTSD involve the same factual basis as the previously claimed PTSD, which was previously denied; therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

Since the issuance of the April 2001 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Additionally, since the April 2001 rating decision, the Veteran has reported stressors consisting of witnessing aircraft crashes, being blown onto the catwalk, witnessing bombings and explosions, and being afraid for his life due to hostile forces in Vietnam possibly reaching his ship as exhibited by the issuance of incoming threats as well as hazards involved with working on the flight deck.  Also, a January 2011 VA treatment record reflects a diagnosis of PTSD, moderate delayed, combat related.  

Therefore, the Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that he has reported stressors that are consistent with fear of hostile military or terrorist activity and an indication that his diagnosis of PTSD may be related to such stressors.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  See Shade, supra.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for PTSD.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for PTSD is reopened.   

Ribs

In a final decision issued in November 1972 the Board denied service connection for aggravation for residuals of excision of osteochondroma of the left rib cage on the basis that the osteochondroma preexisted service, there was no increase in the osteochondroma during service, and the surgery was ameliorative in nature.  Thereafter, the Veteran sought to reopen his claim on a number of occasions without success.  Most recently, in a rating decision issued in June 1995, the RO determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for rib removal based on the lack of evidence showing that the Veteran's osteochondroma was aggravated during service.  

In June 1995, the Veteran was advised of the decision and his appellate rights.  No further communication regarding his application to reopen his claim of entitlement to service connection for rib removal was received until February 2006.  Therefore, the June 1995 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994) [(2010)].

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2010); Boggs, supra; see also Velez, supra.  In this case, the Veteran originally claimed service connection for rib removal, and the RO has denied service connection for surgical absence of the 9th and 10th left ribs and lateral chest wall, post-operative residuals of excised osteochondroma and rib removal.  The Veteran's current claim for service connection for removal of the ninth and tenth rib of the left side involve the same factual basis as the time the case was last decided, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

Evidence at the time of the June 1995 rating decision included the Veteran's STRs, which showed that he had a diagnosis of osteochondroma of the left ninth and tenth ribs.  In February 1968 the Veteran tripped and fell to the bottom of the hatch.  An April 1968 orthopedic note found that he had a painful mass on the left tenth anterior rib for years.  The physician noted that if the growth resulted in persistent pain that it should be removed; otherwise, it should not be removed.  In January 1968, the Veteran underwent surgery to remove the osteochondroma.  The September 1968 separation examination marked the Veteran's systems as normal with the exception of a surgical scar in the lateral chest wall.  In an August 1972 statement, the Veteran stated that he had a small knot in his left side since he was age six that never gave him problems.  He stated that the knot started to give him pain when he was in the Navy.  In December 1978, the Veteran underwent a repair of intercostals incisional hernia of the left chest with Marlex mesh.  A January 1979 VA examination noted a scar over the rib area that was tender upon palpation.  During the examination, the Veteran reported that he had had the growth since he was a child and stated that is was diagnosed as osteochondroma of the rib while he was in service.  The examiner diagnosed the Veteran with status-post surgical removal of the growth of the eighth and ninth ribs on the left side with no disability present.  A February 1979 x-ray revealed a deformity of the chest wall with chronic pleuritis involving the left costophrenic and cardiophrenic angles to the surgery he had in service.  A November 1987 VA admission note diagnosed the Veteran with bone spicule.  

Evidence associated with the record since the June 1995 rating decision includes VA medical records showing a medical history of rib removal during service and the Veteran's statements regarding a painful and tender scar as proffered in documents and at the February 2011 Board hearing.  

The newly received evidence continues to show that the Veteran underwent surgery to remove an osteochondroma in service.  The RO last denied the claim on the basis that new and material evidence had not been presented that showed the preexisting knot (osteochondroma) was aggravated by service.  Since the June 1995 decision, no evidence demonstrating in-service aggravation of the Veteran's pre-existing osteochondroma has been received.  While the Veteran has testified to a painful and tender scar, such is a usual effect of a surgery that was ameliorative in nature.  See 38 C.F.R. § 3.306(b)(1) (service connection is not warranted for the usual effects of an ameliorative procedure, unless the "disease or injury" was otherwise aggravated by service).  Moreover, to the extent that the Veteran has alleged that his disorder was aggravated by his military service, such contentions are duplicative of the evidence at the time of the June 1995 denial and, therefore, are cumulative and redundant of the evidence of record at the time of the prior final denial.

Accordingly, the evidence received since the June 1995 rating decision is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma.  Therefore, new and material evidence having not been received, the Veteran's application to reopen his claim must be denied.


ORDER

New and material evidence having been received, the application to reopen the Veteran's claim for service connection for PTSD is granted, and, to that extent only, the appeal is granted.

New and material evidence has not been received to reopen a claim for service connection for surgical absence of the 9th and 10th ribs and lateral chest wall, post-operative, residuals, excised osteochondroma and, therefore, the appeal is denied.  


REMAND

Having reopened the Veteran's claim for service connection for PTSD, the Board has jurisdiction to review the issue de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claim for service connection must be remanded for further evidentiary development. 

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The Veteran stated that he was stationed aboard USS Ranger as a plane captain assisting the pilot in the landing and takeoff at the Gulf of Tonkin, off the coast of Vietnam.  He reported that he had seen a lot of bombings and plane crashes.  He further reported that he had witnessed an explosion due to the landing gear of a plane breaking and the resulting death and injury of several sailors.  See February 2002 and July 2002 statements; July 2005 VA examination.  He has also alleged that he was blown onto the catwalk and was afraid for his life due to hostile forces in Vietnam possibly reaching his ship as exhibited by the issuance of incoming threats as well as hazards involved with working on the flight deck.  See February 2011 hearing transcript.  

The Board further notes that the Veteran's service treatment records reflect that he was hospitalized in May 1968 after ingesting a large number of pills.  He was diagnosed with acute barbituarate intoxication.  The Veteran now alleges that such was a suicide attempt, although his service treatment records indicate that there was no evidence of suicidal intent at the time.  A psychiatric consultation revealed a diagnostic impression of status post-drug ingestion with coma.  A Medical Officer's Statement reflects a diagnosis of passive aggressive personality.  The Veteran's service personnel records reveal that he received a non-judicial punishment in January 1968 for failure to assume watch and using disrespectful language to a superior Petty Officer.  He further contends that he has experienced similar psychiatric symptomatology from service to the present time.  

As indicated previously, the regulations governing the adjudication of PTSD claims has been amended as of July 2010.  In this regard, a January 2011 VA treatment record reflects a diagnosis of PTSD, moderate delayed, combat related.  However, the record does not reflect that the Veteran engaged in combat.  Even so, he has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded a VA examination so as to determine the current nature and etiology of his alleged PTSD.  The Board further notes that there are additional diagnosed psychiatric disorders of record, to include schizo affective disorder, dysthymic disorder, anxiety disorder, and bipolar disorder.  Therefore, the examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service, to include his in-service treatment for acute barbituarate intoxication and/or his behavior warranting non-judicial punishment.  

With regard to the Veteran's diagnosis of passive aggressive personality in service, the Board notes that, generally, a personality disorder is not eligible for service connection, as it is not considered a disease or injury for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, such condition may be service-connected if it is subject to, or aggravated by, a superimposed disease or injury during service which results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  Therefore, in rendering an opinion regarding the etiology of the Veteran's acquired psychiatric disorder, the VA examiner should also offer an opinion as to whether his passive aggressive personality was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

The Board further finds that a remand is necessary in order to obtain outstanding VA treatment records.  Specifically, the Veteran testified that he was hospitalized for psychiatric symptomatology immediately following his service discharge in 1969 at the Tuskegee, Alabama, VA Medical Center.  Such records should be obtained.  Additionally, since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Board finds that VA treatment records from the facilities located in Tuskegee, Birmingham, and Montgomery dated from March 2009 to January 2010 and from February 2011 to the present should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action: 

1.  Obtain treatment records from the Tuskegee, Birmingham, and Montgomery VA facilities dated from September 1968 to December 1969, from March 2009 to January 2010, and from February 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the appellant should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his claimed stressors of witnessing aircraft crashes, being blown onto the catwalk, witnessing bombings and explosions, and being afraid for his life due to hostile forces in Vietnam possibly reaching his ship as exhibited by the issuance of incoming threats as well as hazards involved with working on the flight deck.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his in-service treatment for acute barbituarate intoxication and/or his behavior warranting non-judicial punishment.

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's passive aggressive personality was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

The examiner should also state whether the Veteran had a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in September 1968 and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


